The opinion of the Court was delivered by
Willard, A. J.
The principal matters in dispute were as to the effect of certain settlements made between the partners of the mercantile firm of which plaintiff and defendant were members. The defendant contended that, taken together, they were a full and final settlement of all partnership accounts, and, as such, could only be opened upon the equitable principles governing the opening of settled accounts, and that the pleadings did not lay the ground work for the application of those principles. On the other hand, the plaintiff contended that these settlements were partial only, and did not embrace the subject of the present suit, which was the only unsettled matter left of the copartnership transactions.
The question was examined by the Referee upon testimony offered by both parties as explanatory of the force and effect of those settlements according to the mutual intention of the parties. He concluded, as matter of fact, that the settlements, as intended by the parties, were partial only and did not embrace certain of the demands made by the plaintiff which were allowed by his report. The report was confirmed by the Circuit Judge. The conclusions of fact on this point arrived at by the Referee’s report rested upon inferences arising on testimony of a somewhat vague and uncertain character. A conclusion of fact drawn from sources of this nature, supported by the concurring opinion of the Circuit Judge, will not be disturbed by this Court. For the reasons just stated, the remaining conclusions of fact, relating to particular items entering into the account passed upon, will not be disturbed by this Court.
It remains only to notice the points of law raised, which will be considered with reference to facts, as found by the Referee and conclusively settled between the parties.
The first, second, fourth, sixth, eighth, ninth and tenth grounds of appeal assume a state of facts inconsistent with the conclusions of fact by which the rights of the parties must be tested, and are disposed of by the disposition already made of the question affecting the findings of fact.
*22The third ground of appeal is unsound. It, in effect, holds that after a division of partnership property, a partner subsequently compelled to pay outstanding debts of the firm cannot look to his copartners for contribution. An inference working such manifest injustice cannot arise under the principles and rules of equity.
The fifth ground, to wit: “That plaintiff was bound to receive the same kind of money which he paid upon the bond,” cannot be supported as it stands. If the plaintiff paid out value for the payment of copartnership debts, While he is limited to that value and interest upon it in demanding contribution, he has a right to demand lawful money, even though the value parted with on the partnership account was of some other nature than that of lawful money.
This Court concurs with the Circuit Court that the Statute of Limitations is inapplicable to this case. It does not appear that the plaintiff is chargeable with laches tending to place the defendant in a worse position than he would have occupied had plaintiff’s demand been pressed at an earlier day; there is, therefore, nothing to impair the plaintiff’s equity.
The proposition that no suit can be maintained by one partner against another partner which does not involve a settlement of all partnership (matters and accounts and embrace all the partners is inapplicable to the present case as it stands under the Circuit decree. It appears that the decree leaves nothing unsettled between any of the partners appertaining to the partnership affairs, and therefore this action must be regarded as in substance and effect a full and final accounting as it regards all the partners.
It does not appear that the discharge of Benjamin H. Eakin has in any way affected prejudicially the adjustment as between the parties - to the present suit. If, for any reason, it was necessary that B. H. Eakin should be -represented in this suit with a view to a conclusive settlement of all outstanding partnership matters, the defendant was at liberty to take steps which would have l'esulted in the appearance of all proper parties in the action; not having done so, he cannot claim any advantage from that fact. In no respect can the settlement with B. H. Eakin, as to his proportionate liability, prejudice the right of plaintiff to an account of what was due from the defendant.
The appeal should be dismissed.
Moses, C.‘J., and Wright, A. J., concurred.